 Case 1:20-mc-00256-EK-UAD Document 7 Filed 02/18/20 Page 1 of 4 PageID #: 39



UNITEDSTATESDISTRICTCOURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                  Petitioner,

                           - against -
                                                                     DECLARATION OF
                                                                     KIMBERLY M. JOYCE
CITY OFNEWYORKand CYNTHIA
                                                                     IN SUPPORT OF
BRANN, COMMISSIONER OF THE NEW
                                                                     RESPONDENTS'
YORK CITY DEPARTMENT OF
                                                                     MOTION TO DISMISS
CORRECTION,
                                                                     THE PETITION FOR
                                                   Respondents.      MOOTNESS



                                                                     20-MC-256 (EK)



               KIMBERLY M. JOYCE, pursuant to 28 U. S. C. §1746 and subject to the
penaltyofperjury, declaresthat the followingis true andcorrect:

               1.     I am a Senior Counsel in the office of James E. Johnson, Corporation
Counsel of the City of New York, attorney for the Respondents City of New York and Cynthia

Brann, Commissioner of the New York City Department of Correction ("Respondents"). As
such, I am familiar with the facts and circumstances of this action. This declaration is submitted

to put forth certain documents before the Court in support ofRespondents' motion to dismissthe
Petition to Enforce (ECF No. 1) for mootness.

               2.     On or about January 17, 2020 Respondent Brann was served with four
ICE subpoenas, including No. ERO-ENF-NYC-202000005, for documents related to an

individual named Romero Ramirez-Macias,annexedhereto as ExhibitA.

               3.     The subpoena requested: "Documents sufficient to establish the following
for Ramirez-Macias, Romero: Home Address, Employment Address, Country of Birth, Place of

Birth, Age, Identification Documents (i. e. driver license number and state, foreign identification
 Case 1:20-mc-00256-EK-UAD Document 7 Filed 02/18/20 Page 2 of 4 PageID #: 40




card number and country, passport number and country). Bond Information to include the
obligor name and address. Federal Bureau of Investigation Number, Emergency Contact

address and phone number, including copies of all identification documents" and "Documents
that show the criminal charge relating to Ramirez-Macias, Romero -where the arrest date was

October 23, 2019, and the charge was Crim. Possession Controlled Substance-1: Narcotic

Drug 80ozs or More, under docket # CR-034068-19QN"

               4.        On January 31, 2020, Respondents wrote to Thomas Decker, New York
Field Office Director for U. S. Immigration and Customs Enforcements Enforcement and

Removal Options, and voiced serious concerns based on public statements of the current
Presidential administration that the subpoenas were issued in bad faith, and seeking information

and assurances that the subpoenas were in fact issued in good faith and for a legitimate
investigativepurpose. SeeCity's LetterdatedJanuary31, 2020, annexedhereto as ExhibitB.

               5.        Subsequently, the United States Attorney's Office decided to enforce two
of the four subpoenas.

               6.        Instead of engaging in discussion or negotiation about the remaining
subpoenas, the United States Attorney's Office for the Eastern District of New York iiled a

motionto enforcethe subpoena, and seekinganorderto show cause. SeeECFNo. 1.
               7.        On Febmary 4, 2020, this Court endorsed the Order to Show Cause,

orderingthat Respondents' response to the petitionbe dueby Febmary 18, 2020, andpetitioner's
reply, if any, dueby February25, 2020. SeeECFNo. 5.
               8.        On February 18, 2020, the City, while maintaining the concerns outlined

in ExhibitB, reviewed the unique circumstances in this matter, and furnishedresponsiverecords
and infonnation that were within the City's possession and control, in the interest of working
with the U. S. Attorney's Office to resolve this specific case, and without conceding any facts or

legal arguments put forward in the Order to Show Cause, to Joseph A. Marutollo, Chief of
Immigration Litigation, and Deputy Chiefofthe Civil Division with the United States Attorney's
Case 1:20-mc-00256-EK-UAD Document 7 Filed 02/18/20 Page 3 of 4 PageID #: 41




Office for the Eastern District of New York, by both email and mail. See City Letter dated
February 18, 2020 to Mr. Marutollo, annexedhereto as ExhibitC.


Dated:       New York, New York
              Febmary 18, 2020



                                          JAMES E. JOHNSON
                                          Corporation Counsel of the
                                           City ofNew York
                                          Attorney for Respondents
                                          100 Church Street, Room 6-232
                                          New York, New York 10007
                                          (212) 356-2650


                                          By:
                                                 Ki b       M. Joy
                                                 Senio     ounsel
Case 1:20-mc-00256-EK-UAD Document 7 Filed 02/18/20 Page 4 of 4 PageID #: 42

                       20-MC-256 (EK)

              UNITEDSTATEDISTRICTCOURT
              EASTERNDISTRICTOFNEWYORK

              UNITED STATES OF AMERICA,

                                                                            Petitioners,

                                               - against -

              CITY OFNEWYORKandCYNTHIA
              BRANN, COMMISSIONEROFTHENEW
              YORK CITY DEPARTMENT OF
              CORRECTION,
                                                                            Res ondents.
                     DECLARATIONOFKIMBERLYM. JOYCE
                                JAMESE. JOHNSON
                      Corporation Counsel ofthe City ofNewYork
                            Attorney for City Respondents
                                 100 Church street, Room 6-232
                                  NewYork, N.Y. 10007-260 1

                    OfCounsel: KimberlyM. Joyce
                    Tel: (212 356-2650
              Due andtimely serviceis herebyadmitted.
              NewYork, N.Y. . ............................................ '20
              Attome for,
